DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gouhara et al. (US 8,485,573).

Regarding claim 1, discloses A handling device comprising: 
a handle case (13; Gouhara et al.) which is disposed on a member on a vehicle body side; 
a cylindrical pin (20; Gouhara et al.)  which is supported by the handle case; and 
an operation member (14a; Gouhara et al.) which is housed in the handle case and is pivotally supported by the pin so as to be rotatable, wherein the handle case includes a pin insertion hole (27, support hole; Gouhara et al.) into which the pin is configured to be inserted from an outer side of the handle case, and 


Regarding claim 2, discloses The handle device according to claim 1, wherein the elastic piece (length of 32; Gouhara et al.)   s configured to be elastically deformed in the direction orthogonal (Fig. 4; Gouhara et al.)   to the insertion direction of the pin (20; Gouhara et al.) and the pin is configured to be inserted into the pin insertion hole, and wherein the head portion(20b; Gouhara et al.) of the pin is configured to pass through the elastic piece, the elastic piece is configured to elastically return, and the elastic piece is configured to be positioned above the head portion of the pin to restrict the pin from falling off (as in Fig.4, fully installed; Gouhara et al.).

Regarding claim 3, discloses The handle device according to claim 1, wherein the elastic piece includes a plate-shaped (terminology is generally considered indefinite, for purposes of compact prosecution the recitation is taken broadly) body having a plate width set in the insertion direction of the pin, and wherein a surface of a tip end of the elastic piece facing the pin has a tapered shape (32 chamfered shown in Fig.4; Gouhara et al.) such that a plate thickness increases along the insertion direction of the pin.

Regarding claim 4, discloses The handle device according to claim 1, wherein the handle case includes a vertical wall portion which faces a vehicle body panel and a peripheral wall portion which is connected to a peripheral edge of the vertical wall portion and surrounded by an interior trim case (annotated Fig. 4; Gouhara et al.) mounted on a vehicle cabin interior side of the vehicle body panel, and wherein the pin insertion hole is provided in the peripheral wall portion of the handle case (annotated Fig. 4; Gouhara et al.), and a base end portion of the elastic piece is connected to the peripheral wall portion.

    PNG
    media_image1.png
    828
    777
    media_image1.png
    Greyscale

Annotated Figure taken from Gouhara et al. (US 8,485,573)
Regarding claim 5, discloses The handle device according to claim 1, wherein the ribs are provided symmetrically on both sides of the pin (Fig.4; Gouhara et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675